Name: Commission Regulation (EC) No 1471/98 of 9 July 1998 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention
 Type: Regulation
 Subject Matter: animal product;  trade policy;  distributive trades
 Date Published: nan

 EN Official Journal of the European Communities10. 7. 98 L 194/7 COMMISSION REGULATION (EC) No 1471/98 of 9 July 1998 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 6(7) thereof, Whereas Commission Regulation (EEC) No 2456/93 (3), as last amended by Regulation (EC) No 2602/97 (4), inter alia lays down detailed rules for the tendering procedure; whereas, for practical reasons, the deadline for the submission of tenders should be amended in July and August 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding the first sentence of Article 10 of Regu- lation (EEC) No 2456/93, during the period 1 July to 31 August 1998, the deadline for the submission of tenders shall be 12 noon (Brussels time) on the following days: Ã¯ £ § the second Tuesday in July, Ã¯ £ § the second Tuesday in August. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 225, 4. 9. 1993, p. 4. (4) OJ L 351, 23. 12. 1997, p. 20.